DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted January 20, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 31-50 are currently pending.

Response to Arguments
2.	Applicant argues Heydon fails to teach: “detect[ing] one or more first time periods during which no transmission of broadcast packets is predicted to be performed”; and “scheduling a transmission of information in a channel during the one or more first time periods” (Remarks, p. 11). The Examiner has carefully considered these points and reviewed the prior art of record. 
To the first point, Heydon teaches end nodes and/or relay nodes monitoring the network and obtaining scheduling information so the said devices will know when to listen ([0039]). Knowledge of transmission times implies a determination of non-transmission times (i.e. the gaps between transmissions). Nevertheless, Urban more explicitly states a determination of non-transmission times for the purpose of transmitting during those times ([0092]). To the second point, Heydon teaches scheduling listening operations, while Urban teaches scheduling transmissions. Applicant’s argument(s) individually attack Heydon. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant separately argues that Urban fails to teach: “the second network device predict future transmissions predicts the time periods during which no transmission of the information is predicted to be performed by the one or more first devices [sic]”; and “scheduling” (Remarks, p. 12). The first point appears to be arguing Urban fails to teach the claimed limitation of “determining… 
Applicant also argues Heydon fails to teach “that the relay device determines the one or more time periods during which the relay device is to scan the channel” (Remarks, p. 14). The Examiner has carefully considered this point, but respectfully disagrees. The reasoning is similar to the response to Applicant’s previous arguments. That is, Heydon modified by Urban teaches acquiring scheduling information which is used for future monitoring and/or scanning.
Applicant’s arguments are therefore not persuasive. The previously set forth rejections under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0245369 (hereinafter “Heydon”), in view of U.S. Publication No. 2017/0251488 (hereinafter “Urban”), and in further view of either U.S. Publication No. 2017/0303070 (hereinafter “Batra`070”) or U.S. Publication No. 2017/0374533 (hereinafter “Batra`533”).

Regarding claims 31, 38, and 45: Heydon teaches a method performed by an end node operating in a Mesh communications network (See, e.g., [0003], [0004], [0018], and [0045]; note dual relay/end node functionality of devices in a Bluetooth Low Energy mesh network.), the method comprising: 
(See, e.g., [0039]-[0042] and [0061]-[0066]; devices monitor channels for information, such as scheduling information.); 
determining, based on the information, one or more first time periods during which no transmission of the information is predicted to be performed by the one or more relay nodes on the channel; and scheduling [operations] during the determined one or more first time periods (See, e.g., [0039], [0043], [0058], and [0059]; received scheduling information indicates time periods for further scheduling operations.).
Heydon teaches wherein nodes use received information to make further scheduling decisions in determined time periods, but does not explicitly state “scheduling a transmission [in a particular channel]” during the determined time periods. However, Urban similarly teaches utilizing scheduling information to determine listening periods; but also teaches scheduling transmissions when it is predicted another device will not be transmitting (See, e.g., [0092]; note also [0088]-[0091].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Urban, such as the transmission scheduling functionality, within the system of Heydon, in order to avoid collisions with future transmissions from other devices.
Heydon modified by Urban may teach or imply implementation of multiple channels (See, e.g., Heydon: [0061]-[0066].), but this feature is not explicitly stated. That is, Heydon modified by Urban does not explicitly state “a first channel for transmissions of first information from one or more relay nodes operating in the Mesh communications network, the first information indicating transmission, from the one or more relay nodes, of second information on a second channel associated with the first channel, the second information indicating transmission, from the one or more relay nodes, of third information on a third channel, the third channel being associated with the second (See, e.g., figures 3-5, [0038]-[0043], and [0049]-[0052].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Batra`070, such as the signaling and/or BLE functionality, within the system of Heydon modified by Urban, in order to improve device discovery.
Alternatively, this feature is taught in Batra`533 (See, e.g., figure 4 and [0082]-[0085].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Batra`533, such as the signaling and/or BLE functionality, within the system of Heydon modified by Urban, in order to improve device discovery.
The rationale set forth above regarding the method of claim 31 is applicable to the medium and node of claims 38 and 45, respectively.

Regarding claim 32 and 46: Heydon modified by Urban and Batra`070 or Batra`533 further teaches wherein the transmission of the third information from the one or more relay nodes is performed with periodic advertising, and wherein the first channel is an advertising channel, the second channel is a first data channel, the third channel is a second data channel, and the fourth channel is one of the first channel and a third data channel (See, e.g., Batra`070: figures 3-5, [0038]-[0043], and [0049]-[0052]. See also Batra`533: figure 4 and [0082]-[0085].). The motivation for modification set forth above regarding claim 31 is applicable to claim 32.
The rationale set forth above regarding the method of claim 32 is applicable to the node of claim 46.

Regarding claims 33 and 47: Heydon modified by Urban and Batra`070 or Batra`533 further teaches wherein the transmission of the fourth information during the determined one or more first time periods is randomized (See, e.g., Batra`070 [0056]; and/or Batra`533 [0098] and [0106]. See also Urban: [0059].). The motivation for modification set forth above regarding claim 31 is applicable to claim 33.
The rationale set forth above regarding the method of claim 33 is applicable to the node of claim 47.

Regarding claims 34 and 48: Heydon modified by Urban and Batra`070 or Batra`533 further teaches obtaining at least one of the second information and the third information from the one or more relay nodes (See, e.g., Heydon: [0039]-[0042] and [0061]-[0066]; note also the explanation set forth above regarding claim 31.).
The rationale set forth above regarding the method of claim 34 is applicable to the node of claim 48.

Regarding claim 35, 39, 49, and 50: Heydon modified by Urban and Batra`070 or Batra`533 further teaches wherein the determining is based on one or more second time periods during which the one or more relay nodes are to scan the first channel, and wherein the one or more second time periods are autonomously determined by the end node or indicated by the one or more relay nodes in the third information (See, e.g., Heydon: [0039]-[0042] and [0061]-[0066]; note also the explanation set forth above regarding claim 31.).
The rationale set forth above regarding the method of claim 35 is applicable to the medium and nodes of claims 39, 49, and 50, respectively.

Regarding claim 36: Heydon modified by Urban and Batra`070 or Batra`533 further teaches wherein the first information is comprised in one or more ADV_EXT_IND Protocol Data Units, PDUs, the second information is comprised in an AUX_ADV_IND PDU, the third information is comprised in one or more AUX_SYNC_IND PDUs, and the fourth information is comprised in one or more ADV_EXT_IND PDUs, or in one or more AUX_ADV_IND PDUs (See, e.g., Batra`070 [0038], and [0049]-[0051]; and/or Batra`533 [0083]-[0086].). The motivation for modification set forth above regarding claim 31 is applicable to claim 36.

Regarding claims 37 and 44: Heydon modified by Urban and Batra`070 or Batra`533 further teaches wherein the one or more relay nodes are only able to synchronize to one of the following channels at a time: a) the first channel and b) one of: the second channel, the third channel, or another data channel (See, e.g., Heydon: [0061]-[0066].).
The rationale set forth above regarding the method of claim 37 is applicable to the method of claim 44.

Regarding claim 40: Heydon modified by Urban and Batra`070 or Batra`533 further teaches wherein the determining of the one or more second time periods is based on other second information collected by the relay node on timing of transmissions on the third channel by other one or more relay nodes operating in the Mesh communications network (See, e.g., Heydon: [0039]-[0042] and [0061]-[0066]; note also the explanation set forth above regarding claim 31.).

Regarding claim 41: Heydon modified by Urban and Batra`070 or Batra`533 further teaches wherein the other second information is comprised in one or more AUX_ADV_IND PDUs (See, e.g., Batra`070 [0038], and [0049]-[0051]; and/or Batra`533 [0083]-[0086].). The motivation for modification set forth above regarding claim 39 is applicable to claim 41.

Regarding claim 42: Heydon modified by Urban and Batra`070 or Batra`533 further teaches wherein the transmitting of the third information is performed with periodic advertising, and wherein the fourth channel is an advertising channel or a third data channel, and the third channel is a second data channel (See, e.g., Batra`070: figures 3-5, [0038]-[0043], and [0049]-[0052]. See also Batra`533: figure 4 and [0082]-[0085].). The motivation for modification set forth above regarding claim 39 is applicable to claim 42.

Regarding claim 43: Heydon modified by Urban and Batra`070 or Batra`533 further teaches wherein the fourth information is comprised in one or more ADV_EXT_IND Protocol Data Units, PDUs or in an AUX_ADV_IND PDU, and the third information is comprised in one or more AUX_SYNC_IND PDUs (See, e.g., Batra`070 [0038], and [0049]-[0051]; and/or Batra`533 [0083]-[0086].). The motivation for modification set forth above regarding claim 39 is applicable to claim 43.

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476